Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2022 was filed before the mailing date of the nonfinal.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US20150253225A1 published 09/10/2015; hereinafter Ng) in view of Iqbal et al (US20160282373A1 published 09/29/2016; hereinafter Iqbal).
Regarding claim 1, Ng teaches a sample processing assembly for treatment of a sample on a substrate (sample processing assembly for treatment of a sample on a substrate – abstract), the assembly including: 
a mounting surface for the substrate (mounting surface 1200 is provided to support a substrate 6000 – Figure 10A and paragraph 56), the mounting surface extending between first and second ends which are opposed to each other in a lengthwise direction of the mounting surface (the mounting surface 1200 have a first end in the direction A and a second end in the opposite of direction A – Figures 3-4), the mounting surface including a step portion disposed on a distal end thereof, adjacent the first end (one or more recesses 1250 is located at a first end in the direction A – Figures 3-4), and 
a cover member that covers an entirety of the mounting surface (cover member 2000 is closed over a substrate and cover the entire mounting surface 1200 – Figures 3-6), the cover member being movable between an open position (cover member 2000 is open – Figures 3-4) and a substantially closed position (cover member 2000 is closed – Figures 1-2), wherein, when the substrate is placed in the assembly and the cover member is in the substantially closed position (a substrate 6000 is placed in the assembly 1000 and held between the cover member 2000 and mounting surface 1200 – Figures 10-10A), a reaction chamber is formed for processing the sample between the cover member and the substrate (a reaction chamber 6500 is formed between the cover member 2000 and substrate 6000 – paragraph 62 and Fig. 10A).
However, Ng does not teach the step portion configurable to be raised relative to and projected from other portions of the mounting surface.
Iqbal teaches a sample processing receptacle for receiving slides wherein the step portion configurable to be raised relative to and projected from other portions of the mounting surface (recessed retaining ledge 208 is raised from the surface of the lower member 200 – Fig. 1A). Iqbal also teaches that it would be advantageous to use a ledge to retain a slide and sample on the slide.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surface of the top of the mounting surface, as taught by Ng, with the recessed retaining ledge 208, taught by Iqbal, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Ng and Iqbal both teach slide processing devices and the modification is a simple substitution of a ledge to achieve predictable results. 
Ng, modified by Iqbal, teaches the raised step portion of the mounting surface provides for an air gap between the substrate and the top of the mounting surface (Ng, modified by Iqbal, teaches a recessed retaining ledge 208 on the mounting surface 1200 and formed outside of recesses 1250 – Ng Fig. 10A and Iqbal Fig. 1A).
Regarding claim 4, Ng, modified by Iqbal, teaches an assembly according to claim 1, wherein the substrate placed on the mounting surface extends longitudinally between the first end and the second opposed end (a substrate 6000 is placed between the first end in the direction A and the second end in the opposite of direction A – Figures 10-10A), and at least partially over the step located adjacent the first end (the substrate 6000 overlaps the recesses 1250 at a first end in the direction A – Figures 3-4 and 10-10A).
Regarding claim 5, Ng, modified by Iqbal, teaches an assembly according to claim 4, wherein the height of the step permits the substrate to be flexed into substantial contact with the mounting surface when the cover member is in the substantially closed position (recessed retaining ledge 208 is raised from the mounting surface 1200 and permits the substrate 6000 to be flexed into contact with the mounting surface 1200 – Ng Figures 10-10A and Iqbal Fig. 1A), and wherein the first end and the second opposed end are ends of the mounting surface, and wherein the first end and the second opposed end are ends of the mounting surface (the first end in the direction A and the second end in the opposite of direction A are at opposite ends of the mounting surface 1200 – Figures 10-10A).
Regarding claim 6, Ng, modified by Iqbal, teaches an assembly according to claim 5, wherein the mounting surface is in communication with a heater (a thermo module 1800 coupled with the mounting surface 1200 – paragraph 100 and Figures 1-4) to heat the reaction chamber formed between the cover member and the substrate (thermo module 1800 is operable to vary the temperature within the reaction chamber – paragraph 1800).
Regarding claim 7, Ng, modified by Iqbal, teaches an assembly according to claim 5.
Although Ng, modified by Iqbal, teaches does not teach that the height of the step is between 0.08mm to 0.12mm, it would have been obvious to one of ordinary skill to experiment with different size recessed retaining ledge 208 to optimize heat transfer of the thermo module 1800 and discover a range of heights between 0.08mm to 0.12mm through experimentation. It would be the normal desire of scientists or artisans to improve upon what is already generally known to obtain an optimal range of heights. See MPEP 2144.05 II. ROUTINE OPTIMIZATION. 
One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a simple modification in shape of the thermo module 1800.
Regarding claim 8, Ng, modified by Iqbal, teaches an assembly according to claim 4, wherein the mounting surface includes at least one guide adjacent the second end (second guides 1235 on the mounting surface 1200 located adjacent to the side opposite of direction A – Fig. 4) configured to limit movement of the substrate in at least a first direction during placement of the substrate in the assembly (second guides 1235 limit movement of the substrate in a direction B – Figure 4).
Regarding claim 9, Ng, modified by Iqbal, teaches an assembly according to claim 5, wherein the cover member extends longitudinally (a cover member 2000 extends longitudinally – Fig. 16) and has a fluid inlet port at one end of the cover member adjacent the second opposed end of the mounting surface (an inlet port 2450 of the cover member 2000 is near the end in the opposite of direction A of the mounting surface 1200 – Figs. 4 and 16).
Regarding claim 10, Ng, modified by Iqbal, teaches an assembly according to claim 9, wherein the fluid inlet port (an inlet port 2450 – Fig. 16), in use, permits fluid transfer between a fluid source associated with the sample processing assembly and the reaction chamber (first fluid flow port 2450 receives reagent from reservoir 2400 and sends reagent the reaction chamber from reservoir 2400 – paragraph 74).
Regarding claim 11, Ng, modified by Iqbal, teaches an assembly according to claim 9, wherein the cover member extends longitudinally over a portion of the substrate (cover member 2000 extends over the substrate 6000 – Figures 10-10A) where the substrate is flexed to be into substantial contact with the mounting surface (walls 2100 of the cover member 2000 are capable of flexing the substrate 6000 – Figures 10-10A).
Regarding claim 12, Ng, modified by Iqbal, teaches an assembly according to claim 1, further including a closure body configured to retain the cover member (closure body 1100 retains the cover member 2000 – Figure 4), and the closure body and the cover member being moveable between the open position (closure body 1100 and the cover member 2000 are open – Figures 3-4) and the substantially closed position (closure body 1100 and the cover member 2000 are closed – Figures 1-2).
Regarding claim 13, Ng, modified by Iqbal, teaches an assembly according to claim 1, wherein the step is configured to move between a first position providing the air gap between the substrate and the mounting surface (Ng, modified by Iqbal, teaches a recessed retaining ledge 208 and recesses 1250 providing an air gap between the substrate 6000 and the mounting surface 1200 – Ng Figures 10-10A and Iqbal Fig. 1A) and a second position substantially parallel to the mounting surface (Ng, modified by Iqbal, teaches a recessed retaining ledge 208 and recesses 1250 parallel to the mounting surface 1200 – Ng Figures 10-10A and Iqbal Fig. 1A).
Regarding claim 14, Ng, modified by Iqbal, teaches an assembly according to claim 13, wherein the step is biased by a biasing means (biasing means 1300, which biases closure body 1100 toward a substantially closed position by pressing on a force distribution member 1400 – paragraph 62) towards the first position (biasing means 130 pushes the cover member 2000, substrate 6000, and mounting surface 1200 in the closed position – Fig. 10A).
Regarding claim 16, Ng teaches a sample processing assembly for treatment of a sample on a substrate (sample processing assembly for treatment of a sample on a substrate – abstract), the assembly including: 
a mounting surface for the substrate (mounting surface 1200 is provided to support a substrate 6000 – Figure 10A and paragraph 56), the mounting surface extending between first and second ends which are opposed to each other in a lengthwise direction of the mounting surface (the mounting surface 1200 have a first end in the direction A and a second end in the opposite of direction A – Figures 3-4), the mounting surface including a support portion disposed on a distal end thereof (one or more recesses 1250 is a step formed in the mounting surface 1200 – Figure 3-4 and 10A and paragraph 56), adjacent the first end; and 
a cover member, the cover member being movable between an open position (cover member 2000 is open – Figures 3-4) and a substantially closed position (cover member 2000 is closed – Figures 1-2), wherein, when the substrate is placed in the assembly and the cover member is in the substantially closed position (a substrate 6000 is placed in the assembly 1000 and held between the cover member 2000 and mounting surface 1200 – Figures 10-10A), the cover covers an entirety of the mounting surface (cover member 2000 is closed over a substrate and cover the entire mounting surface 1200 – Figures 3-6) and a reaction chamber is formed for processing the sample between the cover member and the substrate (a reaction chamber 6500 is formed between the cover member 2000 and substrate 6000 – paragraph 62 and Fig. 10A), and wherein
the support portion is configured to support the substrate in a first orientation relative to the mounting surface (mounting surface 1200 is capable of supporting a substrate 6000 in a direction B relative to the cover member 2000 – Fig. 4).
However, Ng does not teach that the support portion configurable to be raised relative to and projected from other portions of the mounting surface.
Iqbal teaches a sample processing receptacle for receiving slides wherein the support portion configurable to be raised relative to and projected from other portions of the mounting surface (recessed retaining ledge 208 is raised from the surface of the lower member 200 – Fig. 1A). Iqbal also teaches that it would be advantageous to use a ledge to retain a slide and sample on the slide. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surface of the top of the mounting surface, as taught by Ng, with the recessed retaining ledge 208, taught by Iqbal, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Ng and Iqbal both teach slide processing devices and the modification is a simple substitution of a ledge to achieve predictable results. 
Regarding claim 17, Ng, modified by Iqbal, teaches an assembly according to claim 16, wherein the support portion is further configured to support the substrate in a second orientation substantially parallel to the mounting surface (mounting surface 1200 is capable of supporting a substrate 6000 in a direction A parallel to the cover member 2000 – Fig. 4).
Regarding claim 18, Ng, modified by Iqbal, teaches an assembly according to claim 17, wherein the substrate is in substantial contact with the mounting surface in the second orientation (the substrate 6000 is in substantial contact with the mounting surface 1200 when mounted in a direction A parallel to the cover member 2000 – Figures 10-10A).
Regarding claim 19, Ng, modified by Iqbal, teaches an instrument for treatment of a sample on a substrate, the instrument including at least one sample processing assembly (sample processing assembly for treatment of a sample on a substrate – abstract) according to claim 1.
Response to Arguments
	Applicant’s addition arguments with respect to the 102/103 rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796              

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797